Beatty, C. J., concurring.
I concur in the judgment of affirmance, and in most of the reasoning of Justice Fox’s opinion, but I do not think that a determination now that the act in question is unconstitutional would have the effect of invalidating judgments heretofore rendered in cases referred to the commission, and based upon their opinion or report. Therefore I do not rely at all upon the doctrine of stare decisis as a ground of my conclusions.
And I do not agree that there is nothing in the opinion of Judge Elliott, in the case of State v. Noble, 118 Ind. 350, 10 Am. St. Rep. 143, to indicate that he would have held our act unconstitutional. On the contrary, he expresses views from which, in my opinion, such a conclusion must follow, but I do not assent to his views. It seems to me that the point at which he goes wrong is where he declares that the duty of writing its opinions is specifically imposed upon the supreme court by the constitution. If I held to this view, I confess I could see no escape from the conclusion that the duties we assign to our commissioners, and which are performed by them, involve a delegation by us and a usurpation by them of judicial functions.
But I see nothing in the language of the Indiana constitution, as quoted hy Judge Elliott, and nothing in the language of our own constitution, to warrant the conclusion that the writing of opinions is specifically imposed upon the members of the court.
The precise language of our constitution is as follows: “In the determination of causes, all decisions of the court in Bank or in Departments shall be given in writing, and the grounds of the decision shall be stated.” (Art. 6, sec. 2.)
In order to comply with this injunction, it is undoubtedly necessary that the court, or some member to whom the dut)7 is assigned, shall in most cases prepare a written opinion, but there may be, and in fact are, many *124cases in which the labor of formulating a statement of the grounds of the decision has been performed in advance or may be properly delegated to others.
It not infrequently happens that the judge of the superior court prepares an opinion fully covering every proposition involved in a case, and that his opinion is found to be in all respects correct. In such cases there is certainly no necessity for the preparation of a new opinion here, which could differ in form only from the opinion of the trial judge. On the contrary, this court may, and frequently does, adopt the opinion of the trial judge as its own, and for the reasons therein stated affirms the judgment or order appealed from. (Burrell v. Haw, 48 Cal. 223; Meredith v. Board of Supervisors, 50 Cal. 433; Williams v. Williams , 73 Cal. 101.) Many similar instances might be cited from the reports of this and other states, and in this case we might well have adopted the opinion of Judge Wallace of the superior court as the grounds for affirming his judgment.
Sometimes a proposition covering the whole or one or more branches of a case is found to be so aptly and correctly stated in the printed argument of counsel that the court can do no better than to adopt it as the ground of its decision. (Sneath v. Griffin, 48 Cal. 438; Brown v. Burbank, 64 Cal. 101.) Can it be said that this is a violation of the constitution? I certainly think not. The object of the constitutional requirement is not to compel the judges to formulate opinions in their own language, but to put upon record the grounds of their decisions for the guidance of the public in their business transactions.
The cases which are referred by us to the commission are those which are fully presented on the papers. The object of the reference is to obtain a report containing a brief and logical statement of the material facts exhibited by the record, and of the legal propositions upon which the judgment depends. When that report is sub*125mitted in the form of an opinion by one or more of the commissioners, with a suggestion that for the reasons stated a particular judgment should be given, it then becomes the duty of the court to compare the report with the record and with the printed arguments of counsel, and to determine for itself whether the reported opinion ought to be adopted, modified, or rejected. If upon such examination the court finds that the facts and the law-have been correctly stated by the commission, and it adopts the opinion as its own,the case is not different from those in which the opinion of the trial judge is adopted. The court, though not the author of the opinion, by adopting it, makes it its own.
“ But,” it is asked, “if the court, after receiving the report of the commission, re-examines the case for itself, what is the use of the commission? It saves the court no labor, and does nothing to facilitate the disposition of causes.”
This is a wholly mistaken assumption. The examination of the record of a case and the argument of counsel, for the purpose of ascertaining the material facts and the law bearing upon them, is a very large part of the labor of decision, but it is by no means all. There are some persons in whom the literary faculty is highly developed, to whom the writing of opinions may be a trifling task; but I apprehend that, according to the experience of most judges, the putting of their opinions in form, even after their minds' are fully made up, is a very serious labor, requiring the expenditure of a large portion of the time at their disposal.
By the labors of the commission, this time and much serious labor is saved to the court in a large proportion of the cases referred to them, without any abdication or delegation by the court of its constitutional functions.